Citation Nr: 0515012	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  94-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to higher initial ratings for an acquired 
psychiatric disability, evaluated as 10 percent disabling 
from November 14, 1992, to October 30, 1995, as 30 percent 
disabling from October 31, 1995 to March 10, 1998, and as 70 
percent disabling from March 11, 1998.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension, for the period prior to July 13, 1999.

3.  Entitlement to an increased rating in excess of 20 
percent for hypertension, for the period on and subsequent to 
July 13, 1999.

4.  Entitlement to an initial rating in excess of 20 percent 
for scoliosis of the thoracic spine with thoracic and lumbar 
strains.

5.  Entitlement to an initial compensable rating for skin 
disease, classified as tinea versicolor.

6.  Entitlement to an initial compensable rating for 
hemorrhoids.
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had verified active service from July 1979 to 
July 1983 and August 1987 to November 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO), which, in part, 
granted service connection and assigned a 10 percent 
evaluation for hypertension and noncompensable evaluations 
each for skin disease, classified as tinea versicolor, and 
scoliosis.  Appellant also appealed a subsequent September 
1993 rating decision, which granted service connection and 
assigned a 10 percent evaluation for a psychiatric 
disability, classified as major depression, effective 
November 14, 1992.  A January 1994 RO hearing was conducted.

In a May 1996 rating decision, the RO increased the 
evaluation for the service-connected psychiatric disability, 
reclassified as paranoid schizophrenia with major depression, 
from 10 percent to 30 percent, effective November 1, 1995 
(after termination of a temporary total hospitalization 
rating, effective July 6th through October 31, 1995).  After 
an RO hearing was held in September 1998, in part, on the 
issue of entitlement to service connection for residuals of 
hemorrhoids, the hearing officer, in a January 1999 
decision/rating decision, granted service connection and 
assigned a noncompensable evaluation for said disability.

In April 1999, the Board remanded the appellate issues of 
entitlement to an initial rating in excess of 10 percent for 
a psychiatric disability, classified as major depression, for 
the period prior to November 1, 1995; entitlement to an 
increased rating in excess of 30 percent for a psychiatric 
disability, classified as paranoid schizophrenia with major 
depression, for the period on and subsequent to November 1, 
1995; entitlement to an initial rating in excess of 10 
percent for hypertension; and entitlement to an initial 
compensable rating for skin disease, classified as tinea 
versicolor, to the RO for additional evidentiary development.

By a July 2000 rating decision, the RO increased the 
evaluation for a psychiatric disability, classified as 
paranoid schizophrenia with major depression, from 30 percent 
to 70 percent, effective March 11, 1998; increased the 
evaluation for hypertension from 10 percent to 20 percent, 
effective July 13, 1999; and in effect assigned an initial 
evaluation for scoliosis, reclassified as scoliosis of the 
thoracic spine with thoracic and lumbar strains, of 20 
percent, effective November 14, 1992.

The Board in July 2003 remanded the case to the RO for 
additional procedural development.  The case was again 
remanded to the RO for development in April 2004.  It was 
most recently returned to the Board for appellate 
consideration in April 2005.

The issue of higher ratings for the veteran's skin disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the claims decided herein have been 
obtained.

2.  For the period from November 14, 1992, to October 30, 
1995, the veteran's psychiatric disorder was manifested by 
symptoms productive of no more than mild social and 
industrial impairment.
3.  For the period from October 31, 1995, to March 10, 1998, 
the veteran's psychiatric disability was manifested by 
symptoms productive of occupational and social impairment 
with reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  For the period beginning March 11, 1998, the veteran's 
psychiatric disorder has been manifested by symptoms 
productive of total social and industrial impairment.

5.  For the period from November 14, 1992, to July 12, 1999, 
the veteran's hypertension was manifested by diastolic blood 
pressure readings predominantly below 100 and systolic 
pressure readings predominantly below 145.  The veteran 
required continuous medication to control his hypertension.

6.  Beginning July 13, 1999, the veteran's hypertension is 
manifested by diastolic blood pressure readings predominantly 
below 120 and systolic pressure readings predominantly below 
170.  The veteran requires continuous medication to control 
his hypertension

7.  Severe lumbosacral strain with listing of the whole spine 
to the opposite side; marked limitation of forward bending in 
the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion have not been more nearly approximated.  There 
is no evidence of ankylosis of the thoracolumbar spine.

8.  The veteran's service-connected hemorrhoids are 
manifested by external and internal hemorrhoids without 
evidence of thrombosis, inflammation, fecal leakage, anemia, 
fissures or persistent bleeding. Symptoms of intermittent 
rectal bleeding have been reported by the veteran, 
unaccompanied by anemia or fissures.



CONCLUSIONS OF LAW

1.  For the period from November 14, 1992, to October 30, 
1995, the criteria for a rating in excess of 10 percent for 
major depression were not met.   38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.132, Diagnostic Codes 9203, 9405 
(1996).

2.  For the period from October 31, 1995, to March 10, 1998, 
the criteria for a 50 percent rating for schizophrenia were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.132, 
Diagnostic Code 9203 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9203 (2004).

3.  For the period beginning March 11, 1998, the criteria for 
a 100 percent rating for schizophrenia were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9203 (2004).

4.  For the period from November 14, 1992, to July 12, 1999, 
the schedular criteria for an evaluation in excess of 10 
percent for hypertension were not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ , 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (1997), Diagnostic Code 7101 (2004).

5.  Beginning July 13, 1999, the schedular criteria for an 
evaluation in excess of 20 percent for hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ , 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2004).

6.  The schedular criteria for a rating greater than 20 
percent for lumbosacral strain have not been met, at any time 
during the course of the appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (effective prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5237; 68 Fed. Reg. 51454-51458 (August 
27, 2003) (effective September 26, 2003).

7.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
December 1992, long before the enactment of the VCAA.  

A Statement of the Case, issued in November 1993, provided 
notice to the veteran of the evidence necessary to support 
his claim of entitlement to service connection for his low 
back disability.  Supplemental statements of the case dated 
in February 1994, March 1998, January 1999, June 1999, July 
2000, September 2003 and February 2005 also provided notice 
to the veteran of the evidence of record regarding his claim 
and why this evidence was insufficient to award the benefits 
sought.

Moreover, letters dated in September 2002 and April 2004 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's April 1999 and April 2004 remands also provided 
guidance pertaining to the evidence and information necessary 
to substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Moreover, the veteran has been afforded VA examinations of 
his service-connected disabilities.  The veteran has also 
been given the opportunity to testify before a hearing 
officer at the RO in January 1994 and September 1998.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Evaluation of Psychiatric Disorder

In his original claim for service connection, received in 
December 1992, the veteran indicated that he sought 
compensation for "stress."  VA records indicate that the 
veteran was hospitalized for observation and evaluation for 
four days in July 1993.  He reported hypervigilance 
manifested by frequent awakening through the night.  He 
described seeing things out of the corner of his eye and 
related his belief that "some people" may harm him or his 
family.  He mentioned that he sold real estate.  He reported 
that he kept a loaded gun in his bedroom.  He denied 
homicidal and suicidal ideation.  There was no evidence of 
active auditory or visual hallucinations.  He reported 
episodes of decreased energy and indicated that he was short 
tempered.  On mental status examination, the veteran's affect 
was euthymic with normal range, appropriate to content and 
thought.  There was no psychomotor agitation or retardation.  
Thoughts were relevant and goal-directed, with positive 
history of hyper vigilance.  The examiner noted questionable 
visual hallucinations versus illusions.  The diagnosis was 
chronic major depression, and the veteran's Global Assessment 
of Functioning (GAF) was assessed as 65.  

In a rating decision of September 1993, service connection 
was granted for major depression, with an evaluation of 10 
percent.  The RO noted that the veteran had been treated for 
depression during service, and that he had indicated 
depression, excessive worry, trouble sleeping and nervous 
trouble on his discharge report of medical history.

At his January 1994 hearing, the veteran testified that he 
avoided family and friends.  He stated that he had worked in 
real estate but had left that field.  He indicated that he 
was working as security guard, and that he worked a 40-hour 
week.  He stated that he was always on guard.  He related 
that he took medication for his psychiatric disorder, and 
that his relationship with his wife and children was all 
right.  

The veteran was psychiatrically hospitalized from July to 
October 1995.  He had presented to the emergency room, 
threatening to kill himself.  His family related that the 
veteran's brother had been killed and the veteran maintained 
that the brother inhabited his body.  He endorsed severe 
depression.  Discharge diagnoses were paranoid schizophrenia 
and adjustment reaction with depressed mood, and the 
veteran's GAF was 45.  The provider indicated no restrictions 
on discharge.

VA outpatient treatment records from January 1996 indicate 
that the veteran's symptoms were improving with medication.  
February 1996 treatment records indicate that the veteran's 
diagnosis was schizophrenia.  Continued auditory 
hallucinations and suicidal ideation were noted.  In May 1996 
the veteran was noted to have intermittent homicidal and 
suicidal ideation and increasing problems at work.  Psychosis 
with occasional harmful thoughts was noted in July 1996.  The 
veteran's schizophrenia was noted to be stable in October 
1996.  In November 1996 the veteran denied homicidal and 
suicidal ideation, and in January 1997 the veteran indicated 
that he was doing well.  The veteran's psychosis was noted to 
be stable in July 1997.  Continued paranoid thoughts were 
documented in August 1997.

In February 1998 the veteran endorsed continued auditory 
hallucinations and paranoid delusions.  He was noted to live 
with his wife and family in their home.  Paranoid delusions 
and auditory hallucinations were also noted in March 1998.  
The veteran reported little or no social interaction other 
than family and work.  The treatment record indicates that 
the veteran worked nights at the post office.  The provider 
noted that the veteran was having difficulty differentiating 
psychotic paranoia from healthy paranoia, and that such was 
significantly impacting his life.  The veteran reported that 
he needed to continue working in order to support his family, 
but that it was becoming more difficult to work due to his 
symptoms.  A September 1998 treatment note indicates that the 
veteran continued to work at the post office.  The veteran 
endorsed suicidal and homicidal ideation in November 1998, 
but contracted for safety.  He seemed to be overwhelmed by 
family, work and financial issues.  

On VA psychiatric examination in July 1999, the veteran 
reported problems at work, indicating that "people are out 
to get you, to do something to you, so you have to watch 
out."  He reported audiovisual hallucinations, and that 
sometimes a voice told him to hurt himself or others.  He 
also reported frequent visual hallucinations.  A considerable 
amount of delusional material was noted, including ideas of 
reference and persecutory ideation.  He reported delusions of 
receiving special messages.  He endorsed sleep impairment and 
anhedonia, as well as suicidal ideation.  He noted that his 
married life was like a roller coaster ride.  He also 
indicated that he continued to work for the postal service, 
but that he had experienced many problems at work.  On mental 
status examination, the veteran made virtually no eye 
contact.  His mood was neutral and affect was blunted.  His 
thought processes and associations were logical and tight, 
with no loosening of associations or confusion.  Audiovisual 
hallucinations were reported and numerous examples of 
delusional material were noted.  Homicidal and suicidal 
ideation were present, but the veteran denied intent.  The 
impression was chronic paranoid schizophrenia, and the 
veteran's GAF was assessed as 40.  The examiner opined that 
the veteran had severe problems functioning in daily life, 
and that his relationship with his wife was sometimes 
impaired.  He noted that the veteran's ability to perform his 
job seemed tenuous, and that persecutory ideation was 
substantial and interfered markedly with activities of daily 
life.  

The veteran was psychiatrically hospitalized from September 
to October 1999.  The diagnosis was paranoid schizophrenia.  
His medications were adjusted and he requested discharge.  

A January 2000 letter from the Office of Personnel Management 
indicates that the veteran's application for disability 
retirement had been approved.  Social Security Administration 
records indicate that the veteran was deemed disabled as a 
result of a functional psychotic disorder, effective on 
September 7, 1999.
Upon VA psychiatric examination in January 2003, the veteran 
complained of fatigue and memory problems.  He reported 
auditory hallucinations.  He also reported considerable 
delusional material.  He indicated that he had been divorced, 
and that his daughter lived with him.  He stated that he had 
not worked since 1997 or 1998.  On mental status examination, 
the veteran made little eye contact.  His mood was anxious 
and his affect constricted.  Auditory and visual 
hallucinations were reported.  Ideas of reference and 
persecutory ideation were noted.  Insight was somewhat 
limited and judgment was adequate.  The veteran reported 
homicidal and suicidal ideation but denied intent.  The 
diagnosis was chronic paranoid schizophrenia, and the 
veteran's GAF score was 41.  The examiner noted that the 
veteran displayed profound impairment in social and 
industrial adaptability as a direct consequence of his 
schizophrenia.  He opined that work stress contributed to his 
deterioration, and that he would be a threat were he to be 
employed.

An additional VA psychiatric examination was carried out in 
May 2004.  He reported that he continued to experience 
delusions.  He noted that his auditory hallucinations seemed 
to be affected by stress.  He also reported visual 
hallucinations.  A considerable amount of delusional material 
was noted, including ideas of reference, persecutory ideation 
and receiving special messages.  The examiner noted that the 
veteran had been married to his second wife for four to five 
months and that they got along al right.  The veteran 
indicated that he had last worked for the post office in 1998 
or 1999.  On mental status examination, the veteran's mood 
was generally neutral and his affect was constricted.  
Insight and judgment were adequate.  The veteran denied 
suicidal ideation, but endorsed some homicidal ideation 
without intent.  The diagnosis was chronic paranoid 
schizophrenia.  The examiner opined that it was unlikely that 
the veteran would be able to sustain any kind of employment 
without his persecutory ideation becoming problematic.  He 
pointed out that the veteran displayed a profound impairment 
in social and vocational adaptability as a direct consequence 
of the psychiatric disorder.  He assessed the veteran's GAF 
score as 40.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed Reg. 
52700 (1996).  The Board notes that the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  The RO considered the change in regulation; 
therefore, the Board may proceed with a decision in this case 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Under Diagnostic Code 9405, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 10 percent evaluation is 
warranted where the disorder does not meet with criteria for 
the 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in reduction of initiative, 
flexibility, efficiency and reliability so as to produce 
definite industrial impairment.  A 50 percent rating is 
warranted where the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  A 100 percent is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, and demonstrable inability to 
obtain or retain employment.

Under Diagnostic Code 9203, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, paranoid schizophrenia will be 
assessed as 10 percent disabling where there is mild 
impairment of social and industrial adaptability.  Where 
there is definite impairment of social and industrial 
adaptability, a 30 percent evaluation is appropriate.  A 50 
percent rating is warranted where there is considerable 
impairment of social and industrial adaptability.  Where the 
symptomatology produces severe impairment of social and 
industrial adaptability, a 70 percent evaluation is 
warranted.  A 100 percent rating is warranted under this 
criteria where there are active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial adaptability.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under the criteria which became effective November 7, 1996, 
schizophrenia warrants a 10 percent evaluation where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.  
A 30 percent evaluation is appropriate if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is indicated where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is indicated where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self of others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.

Having carefully considered the evidence of record pertaining 
to this claim, the Board concludes that for the period from 
November 14, 1992, to October 30, 1995, the currently 
assigned 10 percent evaluation is appropriate.  In reaching 
this conclusion, the Board notes that the evidence of record 
pertaining to this period reflects a diagnosis of major 
depression, and that upon brief hospitalization and 
observation in July 1993, the veteran's GAF score was 65, 
reflecting that the veteran had some mild symptoms but was 
generally functioning well.  The evidence also indicates that 
the veteran was employed full time and that his relationship 
with his family was "all right."  Although the veteran 
testified in January 1994 to avoidance of others and hyper 
vigilance, there is no indication that he experienced 
definite social and industrial impairment as a result of his 
psychiatric disorder.  Accordingly, the Board finds that a 
higher rating is not appropriate for this period.

With respect to the period from October 31, 1995, to March 
10, 1998, the Board concludes that the veteran's symptoms 
more nearly approximate the criteria for a 50 percent 
evaluation.  In this regard, the Board notes that the 
veteran's GAF score on discharge from hospitalization in 
October 1995 was 45, reflecting serious impairment in social 
and occupational functioning.  During this period, VA 
outpatient treatment notes indicate repeated reports of 
homicidal and suicidal ideation, as well as auditory 
hallucinations.  Paranoid delusions are also indicated.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that his psychiatric symptoms for this period 
more closely approximate the considerable impairment 
necessary for a 50 percent evaluation.  However, there is no 
evidence that there were active psychotic manifestations 
productive of severe impairment of social and industrial 
adaptability, nor is there evidence that the veteran suffered 
from occupational and social impairment with deficiencies in 
most areas during this period.  Therefore, the Board 
concludes that an evaluation in excess of 50 percent is not 
applicable.

Regarding the period beginning on March 11, 1998, the Board 
has concluded that the veteran's psychiatric disorder more 
nearly approximates the criteria for a 100 percent 
evaluation.  In reaching this conclusion, the Board observes 
that in March 1998, the veteran was noted to have difficulty 
differentiating between psychotic paranoia from healthy 
paranoia and that this difficulty was significantly impacting 
his life.  The veteran endorsed suicidal and homicidal 
ideation in November 1998 and appeared to be overwhelmed by 
family, work, and financial issues.  The July 1999 VA 
examiner opined that the veteran had severe problems 
functioning in daily life and that his ability to perform his 
job seemed tenuous.  The January 2003 VA examiner opined that 
work stress contributed to the veteran's deterioration, and 
that the veteran would be a threat were he to be employed.  
The May 2004 examiner indicated that the veteran displayed a 
profound impairment in social and vocational adaptability as 
s direct consequence of his psychiatric disorder.  During 
this time, the veteran's GAF score was assessed as 40 and 41, 
implying serious symptoms.  Moreover, the veteran was granted 
disability retirement from his job with the U.S. Postal 
Service in January 2000, and Social Security records indicate 
that disability benefits were awarded due to the veteran's 
psychotic disorder.  Accordingly, a 100 percent evaluation is 
appropriate for this period.
Evaluation of Hypertension

Service connection for hypertension was granted in May 1993.  
The RO noted that the veteran had been medicated for the 
disorder during his active service, and that a February 1993 
VA examination report indicated a blood pressure of 126/78.  
In July 1995, the veteran underwent private hospitalization.  
His blood pressure was recorded as 110/70.

Various VA outpatient treatment records report the veteran's 
blood pressure.  In May 1997, it was measured at 145/83, and 
in August 1997, it was measured at 116/62 and 118/80.  In May 
1998, blood pressure was recorded as 117/69.

In February 1999, the veteran's blood pressure was 129/94.  
An April 1999 treatment record indicates that the veteran's 
hypertension was under adequate control, but no measurement 
is noted.  

In July 1999, the veteran reported that he had not taken his 
blood pressure medication, and the provider indicated that 
the veteran's hypertension was inadequately controlled.  
Slips of paper associated with the claims folder dated in 
July 1999 note blood pressure readings of 153/93 and 148/92.  
On VA examination that month, randomly recorded blood 
pressures were 166/114, 166/112 and 164/112.

In September 1999, the veteran's blood pressure was 145/92.

The veteran's blood pressure was 136/72 in April 2001, and 
140/102 in October 2001.

In May 2002, the veteran's blood pressure was measured at 
160/89.  In December 2002, it was 138/74.  In March 2003, it 
was 155/92.

A VA examination was conducted in March 2003.  The examiner 
noted that the veteran did not have heart disease or symptoms 
suggestive of hypertensive complications.  An initial blood 
pressure reading was 155/90.  After a period of rest the 
blood pressure reading was 148/97.  The veteran's pulse was 
slow and regular.  There was no significant vascular 
symptomatology.  The diagnosis was hypertensive vascular 
disease, on treatment and reasonably well controlled.  

On VA examination in May 2004, the veteran's blood pressure 
was 160/120.  The veteran reported that he monitored his diet 
and tried to exercise regularly.  He indicated that he 
suffered from headaches and postural dizziness.  The examiner 
indicated that there was no evidence of other functional 
impairment or interference with the veteran's daily 
activities.  There were no symptoms of heart failure, and 
there was no evidence of renal involvement.  The diagnosis 
was poorly controlled essential hypertension.

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, VA amended the rating 
criteria for cardiovascular disorders, including 
hypertension, effective January 12, 1998.  See 62 Fed. Reg. 
65,207 (1997) (codified at 38 C.F.R. pt. 4).  The Board notes 
that the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  The RO considered the 
change in regulation; therefore, the Board may proceed with a 
decision in this case without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the previous version of Code 7101, a 10 percent rating 
is assigned when diastolic pressure is predominantly 100 or 
more.  In addition, when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  A 20 percent rating 
is in order when diastolic pressure is predominantly 110 or 
more with definite symptoms.  When diastolic pressure is 
predominantly 120 or more and there are moderately severe 
symptoms, a 40 percent rating is warranted.  A maximum 
schedular rating of 60 percent is assigned when diastolic 
pressure is predominantly 130 or more and there are severe 
symptoms.  38 C.F.R. § 4.101, Code 7101 (1997).

Under the amended version of Code 7101, effective January 12, 
1998, a 10 percent rating is in order when diastolic pressure 
is predominantly 100 or more, or; when systolic pressure is 
predominantly 160 or more, or; when an individual with a 
history of diastolic pressure predominantly 100 or more 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; when systolic pressure is predominantly 200 
or more.  When diastolic pressure is predominantly 120 or 
more, a 40 percent rating is warranted.  A maximum schedular 
rating of 60 percent is assigned when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 
(2004).

Having carefully reviewed the evidence of record pertaining 
to the veteran's hypertension, the Board concludes that for 
the period prior to July 13, 1999, an evaluation in excess of 
10 percent is not warranted.  In this regard the Board notes 
that the highest blood pressure recorded during this period 
was 129/94.  That reading is clearly contemplated by both the 
previous and current criteria for a 10 percent rating.  
Accordingly, the Board finds that a higher rating is not 
available for this period.

With respect to the period on and subsequent to July 13, 1999 
the Board has concluded that an evaluation in excess of 20 
percent is not warranted.  Blood pressure measurements for 
this period include a reading of 166/114 in May 2004, which 
is the highest reading of record.  This blood pressure 
reading falls within the criteria contemplated for a 20 
percent rating.  The Board therefore finds that for the 
period in question, the currently assigned 20 percent 
evaluation is appropriate.

Evaluation of Scoliosis of the Thoracic  Spine

Service connection was granted for scoliosis of the thoracic 
spine in May 1993.  The RO noted that the veteran had 
complained of low back pain during service, and that X-rays 
had revealed scoliosis.  The RO also referenced a February 
1993 VA examination.  The report of that examination 
indicates that the veteran had twinges of pain sometimes but 
no significant back problem.  Range of motion was complete, 
reflexes were intact, and straight leg raising was normal.  
X-ray films showed only minimal scoliosis.
At his January 1994 hearing, the veteran testified that he 
had constant pain which was bearable in everyday activities, 
but that his back sometimes caught and would cause additional 
pain.  He stated that he had a tingling sensation in his 
back.  

The veteran underwent a VA orthopedic examination in July 
1999.  His history was reviewed.  The examiner noted that the 
veteran had been seen at the Little Rock, Arkansas VA Medical 
Center (VAMC) and that his treatment had been conservative, 
including stretching exercises and medication.  The veteran 
described pain between his shoulder blades and in his low 
back, in the area of T5-T7.  He described locking episodes in 
his low back after working or bending forward in a flexed 
position for a long period.  He reported that he was 
currently employed with the U.S. Postal Service, and that he 
was on light duty.  He indicated that his back disability 
precluded work as a truck driver or heavy equipment operator, 
which had been his original line of work.  

On physical examination, the veteran stood with a level 
pelvis and showed no evidence of leg length discrepancy.  
Palpation of the spinous processes revealed a scoliotic 
curve.  Range of motion testing produced flexion to 40 
degrees with a pulling sensation, lateral flexion to 10 
degrees on the right and to 20 degrees on the left with pain, 
and rotation to 35 degrees on the right and to 25 degrees on 
the left with pain being more severe on the left.  The spinal 
curvature was not corrected on lateral rotation, indicating 
some fixation of the curve.  Reflexes were 3+ at knee and 
ankle.  Leverage tests in the sitting position did not 
produce back pain.  Straight leg raising was positive beyond 
50 degrees, and Lasegue maneuver did not change the pain.  
There were no sensory deficits in the lower extremities.  
Films of the lumbar spine revealed a bifid spinous process at 
S1.  Films of the thoracic spine revealed a scoliotic curve.  
The impression was compensated cervical, thoracic, and lumbar 
scoliosis; lumbar facet syndrome; and mechanical thoracic and 
lumbar strain.  The examiner noted that other than the 
scoliosis, there were no other spinal pathological processes 
noted or identified.  He noted that the veteran's ability to 
participate in activities that required rapid, forceful 
movements was limited.  

On VA orthopedic examination in February 2003, the veteran 
used no assistive devices to walk, and ambulated without an 
antalgic gait.  There was no tenderness to palpation.  There 
was increased muscle spasm on palpation of the thoracic 
spine.  Muscle spasm continued into the lumbar region.  
Forward flexion was to 50 degrees without pain or tenderness.  
Extension was to approximately 20 degrees with pain at 
terminal extension.  Rotation was full and lateral bending 
was also accomplished without pain or tenderness.  Straight 
leg raising was negative bilaterally, and lower extremity 
reflexes were equal and symmetric.  Radiographic examination 
revealed five degrees of thoracic scoliosis, and the examiner 
noted that it had not progressed since the original 
diagnosis.  The thoracic interspaces were well maintained.  
The examiner concluded that the veteran's pain was due to 
muscle spasm, and that it was most appropriate to evaluate 
the veteran's back disability as analogous to lumbosacral 
strain.  He noted that the instant examination was not 
significantly different from the previous examination.

A VA orthopedic examination was conducted in June 2004.  The 
veteran did not note any drastic change in his symptoms, 
except that his low back seemed to be stiffer in the morning.  
He reported locking episodes when in certain positions.  He 
stated that he took Naproxen for pain and that he had pain 
every day.  He denied incapacitating events and radiation 
down his arms or legs.  He also denied tingling or weakness 
and indicated that he could perform activities of daily 
living.  

On physical examination, the veteran walked with a deliberate 
gait with no specific limp noted.  He required assistance in 
moving from the chair to the examination table.  Flexion was 
to 80 degrees and extension was to 20 degrees.  Rotation was 
to 20 degrees on the right and 30 degrees on the left.  
Straight leg raising was negative bilaterally.  Muscle 
strength was 5/5.  There was tenderness to palpation in the 
paraspinal muscles around the L4-L5 region, but the examiner 
could not detect specific nerve root pathology.  Reflexes 
were equal in the lower extremities.  X-rays indicated normal 
disc spaces and no bony pathology.  Mild scoliosis was noted.  
The impression was thoracic and lumbar strain with associated 
scoliosis.  The examiner noted that there was no evidence of 
degenerative disc disease, and no loss of disc height.  He 
indicated that the veteran did not seem to have any pain in a 
dermatomal distribution or any other radiculopathy.  He 
opined that there was no other pathology other than the 
service-connected scoliosis and thoracic and lumbar strains.  
He indicated his belief that an MRI would not be useful 
because of the lack of radicular symptoms and benign 
radiographs.  

Upon VA neurological examination in August 2004, the veteran 
denied radiation of pain.  He described dull and constant 
pain, but denied weakness, bowel and bladder control 
problems, and numbness.  Neurologically, strength was 5+/5+ 
in all four extremities.  Deep tendon reflexes were 2+ and 
equal.  Sensory examination was completely normal.  The 
examiner concluded that the veteran had no neurological 
deficits related to his chronic thoracic and lumbar spine 
problems.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised, effective 
September 26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  
This change revises the spine criteria to "ensure that it 
uses current medical terminology and unambiguous criteria, 
and [to ensure] that it reflects medical advances that have 
occurred since the last review."  The Board notes that the 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  The RO considered the change in 
regulation; therefore, the Board may proceed with a decision 
in this case without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

In addition to renumbering the diagnostic codes, the new 
criteria also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated under.  See also 67 Fed. Reg. 54,345 (August 22, 2002), 
effective September 23, 2002 ("Interim" IVDS regulations, 
providing 2 prong test for evaluating IVDS based either on 
acute or chronic symptomatology picture, replaced by 68 Fed. 
Reg. 51,454, providing different 2 prong test).  Because the 
veteran has never been diagnosed with IVDS, and because his 
neurological examination is negative, the interim regulations 
at 67 Fed. Reg. 54,345 are not for consideration in the 
instant case.

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  A 40 
percent rating was the maximum schedular rating available 
under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Subsequently, effective September 26, 2003, under the revised 
criteria for spinal disabilities:
	With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

	Unfavorable ankylosis of the entire spine			
	100

	Unfavorable ankylosis of the entire thoracolumbar spine
	50

	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion 
	of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of 
	the entire thoracolumbar spine					40

	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable 
	ankylosis of the entire cervical spine			
	30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not 	greater than 60 degrees; or, forward 
flexion of the cervical spine greater 	than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of 	motion of the thoracolumbar spine not greater than 
120 degrees; or, the 	combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis				
				20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height								
	10
Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, General Rating formula for Diagnostic 
Codes 5235-5243.

Having carefully reviewed the evidence of record pertaining 
to the veteran's back disability, the Board concludes that a 
rating in excess of the currently assigned 20 percent is not 
warranted.  Under the rating criteria effective prior to 
September 26, 2003, there is no objective evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, marked limitation of forward bending, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space.  

Similarly, considering the veteran's lumbar spine disability 
under the criteria that became effective September 26, 2003, 
he does not meet the criteria for a rating in excess of 20 
percent since the evidence does not show favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.   38 
C.F.R. § 4.71a (2004).

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. However, while the examination 
reports have shown complaints of pain, these complaints of 
pain do not warrant a rating in excess of 20 percent under 38 
C.F.R. §§ 4.40 and 4.45 because the examination findings did 
not substantiate additional range of motion losses in the 
lumbosacral spine, due to pain attributable to the service-
connected disability, on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination.  
Only slight to moderate limitation of motion has been found 
on VA examinations, and the veteran has not reported flare-
ups.  Examination also shows full strength in the lower 
extremities, and no neurological deficits associated with the 
veteran's back disability.  Given the medical findings which 
do not demonstrate that the veteran's low back disability 
more closely approximates the requirements for a rating in 
excess of 20 percent under either the old or new criteria, 
the Board finds that a preponderance of the evidence is 
against a finding of "additional functional loss" due to 
limitation of motion in the lumbar spine caused by complaints 
of pain.  Accordingly, the Board finds that a rating in 
excess of 20 percent for the veteran's lumbosacral strain is 
not warranted.

Evaluation of Hemorrhoids

Service connection for hemorrhoids was granted in May 1993, 
at which time the RO noted that the veteran was treated with 
ointment and Metamucil in service.  The RO also noted that 
hemorrhoids were diagnosed during a February 1993 VA 
examination.  The report of that examination indicates that 
hemorrhoids were not found.  However, the veteran reported 
hemorrhoids and indicated that they occasionally bled.  
VA outpatient treatment records indicate hemorrhoids and 
reflect that the veteran had constipation and bleeding.

At his January 1994 hearing, the veteran testified that he 
had been told to use an over the counter ointment.  He stated 
that he had bleeding with hard bowel movements, and had been 
told to alter his diet.

At a January 1998 VA examination, the veteran reported 
problems with hemorrhoids since 1991.  He indicated that he 
bled if he became constipated.  He denied anemia, and 
indicated that his weight had been stable.  He reported that 
he avoided becoming constipated, and did not complain of 
abdominal pain or diarrhea.  He indicated that surgery had 
been planned, but never undertaken.  Physical examination 
revealed moderate external hemorrhoids.  They were not 
inflamed or tender.  There was no evidence of thrombus 
formation.  Internal hemorrhoids were also noted.  They were 
small.  The veteran had excellent sphincter tone.  There was 
no evidence of gross rectal bleeding.  The impression was 
internal and external hemorrhoids.

At his September 1998 hearing, the veteran stated that his 
hemorrhoids were manifested by bleeding and itching.  He 
indicated that he used an ointment and a stool softener.  

On VA examination in March 2003, the veteran indicated that 
he had planned to have a hemorrhoidectomy during service, but 
that the surgery was not carried out.  He reported that he 
had pain about the perianal area on prolonged sitting.  He 
indicated that he had a small amount of bright red bleeding 
with a constipated bowel movement.  He reported that he 
occasionally used a stool softener.  He also indicated that 
he had some prolapse upon straining to have a bowel movement.  
He denied fecal incontinence and indicated that he was on no 
treatment for the hemorrhoids.  Physical examination revealed 
a normal appearing external anal area.  Sphincter was normal 
and intact circumferentially.  No rectal masses were felt.  
There was softness and fullness in the anal canal, consistent 
with internal hemorrhoids tissue, but no prolapse was found 
or demonstrated on examination.  The examiner noted that the 
veteran had not experienced bleeding sufficient to cause 
anemia.  There was no evidence of large or thrombotic or 
irreducible hemorrhoids, and no fissure was noted.  The 
diagnosis was internal hemorrhoids.  The examiner opined that 
they were mild and would not have a significant effect on the 
veteran's daily activities.

An additional VA examination was conducted in May 2004.  The 
veteran reported rare bleeding, mainly with constipation.  He 
denied any current treatment.  There was no evidence of 
external hemorrhoids.  The perirectal area was normal, and 
sphincter was intact and normal.  There was some softness and 
tenderness, consistent with an internal hemorrhoid.  There 
was no prolapse and no evidence or bleeding or fissure.  The 
diagnosis was internal hemorrhoids.

The veteran's hemorrhoids are currently evaluated as 
noncompensably disabling.  Under the provisions of Diagnostic 
Code 7336, hemorrhoids, internal or external, warrant a 
noncompensable evaluation when they are mild or moderate.  A 
10 percent disability rating is warranted for large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue.  A 20 percent disability evaluation is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2004).

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
compensable disability evaluation for the service-connected 
hemorrhoids under Diagnostic Code 7336.

The evidentiary record shows that the veteran reported having 
experienced bleeding, typically with constipated bowel 
movements.  However, the evidence does not demonstrate that 
the veteran's hemorrhoids are large or thrombotic, with 
excessive redundant tissue, the criteria for the next higher 
evaluation of 10 percent under Code 7336.  Moreover, there is 
no evidence of persistent bleeding with secondary anemia or 
fissures.  Accordingly, the Board concludes that a higher 
rating for hemorrhoids is not warranted.

ORDER

Entitlement to a rating in excess of 10 percent for 
schizophrenia, from November 14, 1992, to October 30, 1995, 
is denied.

Entitlement to a rating of 50 percent for schizophrenia, from 
October 31, 1995, to March 10, 1998, is granted, subject to 
the law and regulations governing the criteria for award of 
monetary benefits.

Entitlement to a rating of 100 percent for schizophrenia 
beginning March 11, 1998, is granted, subject to the law and 
regulations governing the criteria for award of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent for 
hypertension, for the period prior to July 13, 1999 is 
denied.

Entitlement to an increased rating in excess of 20 percent 
for hypertension, for the period on and subsequent to July 
13, 1999 is denied.

Entitlement to an initial rating in excess of 20 percent for 
scoliosis of the thoracic spine with thoracic and lumbar 
strains is denied.

Entitlement to an initial compensable rating for hemorrhoids 
is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issues on appeal.

The Board notes, with regard to the veteran's claim for a 
higher rating for tinea versicolor, that the VA outpatient 
treatment records document various skin disorders.  The April 
1999 and April 2004 remands also directed that the veteran 
undergo an adequate VA dermatologic examination to determine 
the nature and extent of the veteran's service-connected 
tinea versicolor.  The Board specifically pointed out that 
previous examinations had been cursory and inadequate, and 
that the examiners had not differentiated the symptoms 
reasonably attributable to the service-connected tinea 
versicolor as opposed to other present skin disorders.  On VA 
examination in June 2004, the examiner did not identify 
currently present skin disorders, but simply indicated that 
the veteran was clear on examination, with the exception of 
occasional itch "in that area."  She did not identify the 
area to which the veteran referred, nor did she identify the 
presence of other skin disorders.  The Board therefore 
concludes that this examination, like the others referenced 
above, is inadequate for rating purposes.  

Considering the deficiencies discussed above, the Board has 
determined that an additional VA examination, which address 
the issues set forth in the Board's previous remands, must be 
conducted.  While further delay is regrettable, it is noted 
that the United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It is further noted that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should arrange a VA 
dermatologic examination to determine the 
nature and extent of the veteran's 
service-connected skin disability.  The 
veteran's claims file, to include the 
service medical records, be made 
available to the examiner for review in 
this case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner. 

The examiner is to identify all currently 
present skin disorders.  All indicated 
tests and studies should be conducted, 
and color photographs of the affected 
areas of the skin should be accomplished, 
if feasible.  The dermatologist is 
requested to provide a detailed 
description of the nature and extent of 
any skin disease manifested, including 
but not limited to: The location and 
number of any skin lesions; whether 
ulceration, crusting, exfoliation, 
exudation, or itching is involved and if 
so, the severity thereof (e.g., is it 
extensive); whether the skin disease is 
markedly disfiguring or exceptionally 
repugnant; whether the skin disease has 
"systemic or nervous manifestations"; 
whether the skin disease is responsive to 
treatment; what percentage of the entire 
body is affected by the service-connected 
skin disease; and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required and, 
if so, for what duration during the past 
12-month period. The dermatologist should 
differentiate which symptoms are 
reasonably attributable to the service-
connected tinea versicolor versus any 
other skin disorder that may be present.  
If any other skin disease is manifested, 
the dermatologist should express an 
opinion as to the degree of probability 
that it may be part and parcel of, or 
otherwise related to, the service-
connected tinea versicolor.  The degree 
of functional impairment or interference 
with daily activities, if any, by the 
service-connected skin disability should 
be described in detail.

The complete rationale for all opinions 
expressed should be clearly set forth in 
the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


